_ Ww

oo Oo CO NS DN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:15-cr-00205-TLN-EFB Document 158 Filed 07/16/20 Page 1 of 6

MATTHEW D. MULLER
1684 Decoto Road #274 Fl |
Union City, CA 94587

Phone: (415) 322-0492 | -- 9
Fax: (415) 366-3326 JUL 1 6101

7 COURT
4 K, U.S. pisTRIC FOR
IGT OF CAI
In Pro Per easter DISTR

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:15-cr-205-TLN-EFB
Respondent, MOVANT’S MOTION FOR EXTENSION
OF TEME IN WHICH TO REPLY TO
Vv. GOVERNMENT?’S OPPOSITION TO
MOVANT’S MOTION FOR LEAVE TO
MATTHEW MULLER, AMEND
Movant.

 

 

COMES NOW the Movant Matthew Muller, and respectfully requests an extension of 45
days within which to reply to the government’s opposition to his motion for leave to amend his
§ 2255. The need for an extension arises from the scope and sophistication of the government’s
fraud. The requested deadline is August 31, 2020.

| PROCEDURAL HISTORY

On May 6, 2020, the Movant sought leave to amend his § 2255 motion. (ECF 142.) On
May 26, 2020, the government sought and received an extension of 45 days within which to file
any opposition to the Movant’s motion. (ECF 148.) On July 10, 2020, the government field its
opposition. (ECF 155.)

ARGUMENT
Now pending is the Movant’s request to amend his § 2255 motion with details of fraud

touching every corner of his case. The Movant has continued efforts to penetrate that fraud.
-1-

 
a

Oo CO YD NH Nr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:15-cr-00205-TLN-EFB Document 158 Filed 07/16/20 Page 2 of 6

He has discovered further evidence relevant to why the interests of justice require leave to amend.
This evidence also bears on the illegal government conduct that obstructed the Movant’s claims
and prevented their being brought sooner.

The Movant has learned that most of the central evidence photographs provided by
authorities are not properly called photographs at all. They are instead composite images with
material digitally copied from various sources. In particulars, what appear to be photographs
showing the search of a specific vehicle actually show a staged search of a different vehicle that
was digitally altered to look like the car the photos purport to show.

Certain smaller alterations have just as much significance, most evidence inventory
photographs of electronic are those of replacement devices authorities obtained so they could make
alterations to the devices original contents and then load them onto new devices that would show
no trace of the change. Nonetheless, one key trace still exists. It is unambiguous but uncommon,
and a visual explanation is required.

The Movant can explain and illustrate how the photographs reflect the above frauds and
others. But it is a difficult and slow process. The Movant has computer access only through a
“video visit” screen about half the size of a sheet of paper, with poor image quality and the need to
tell the person on the visit what to do or type. The visits are available at limited times and cost
about ten dollars per 30-minute visit.

The Movant cannot afford an expert witness at this time. He must attempt on his own to
explicate digital evidence relevant to the government opposition. This requires the use of a
computer. The Movant has sought repeatedly to obtain permission from jail officials to directly
use a computer. See Exhibit A (one of the requests and its denial). He remains constrained to
confront fraud achieved with technology not two decades old using technology that was old two
centuries ago. He requires a reasonable amount of time in which to use the only makeshift means
available to him to illustrate the fraud, rather than merely asserting that it exists.

Mf
HH
Hh

 
& WwW N

Oo SF HN NH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:15-cr-00205-TLN-EFB Document 158 Filed 07/16/20 Page 3 of 6

CONCLUSION
WHEREFORE, the Court should grant an extension of the time which to respond to the

government’s opposition, to and including August 31, 2020.

Respectfully submitted,

Dated: July 15, 2020 Signed: (AZ.
Matthew D. Muller
In Pro Per

 

 
Case 2:15-cr-00205-TLN-EFB Document 158 Filed 07/16/20 Page 4 of 6

EXHIBIT A
Case 2:15-cr-00205-TLN-EFB Document 158. Filed 07/16/20 Page 5 of 6

INMATE
COPy

SOLANO COUNTY SHERIFF-CORONER’S OFFICE

Custody Division

LEGAL SUPPLY/PHOTOCOPYING/LEGAL ASSISTANCE REQUEST ae

Facllity Claybank Fairfield Ghote >
(Circle one)

Printed name of inmate: tu Hall i Case No. 2°19 cf 205 -TIW EP
Court: U5, Attorney's Name/Telephone: WLS K_)

| declare under penalty of perjury that the above information is correct to.the best of my
knowledge:

a_LEZ2Z—— Juno

“ #” Signature Date

 

 

 

 

Request for photocopies of legal materials. -
Request for legal assistance - (from Solano County Public '
Defender, other inmates, or private attorney).

other: L et ty le use a compturt view datul plato ns

t

x | |

 

Use this space to explain your request. Five (5) requests per day maximum. Twenty (20)
requests per week maximum. Research of federal cases, state cases, criminal, civil and
statutes are available through LRA (Legal Research Associates) using the appropriate form.
Ask for the “Legal Information Request” form.

ol vite be My 2159. pin Iv ta T wt I cauna dO i 7 sc wit

vestigator feo Sola
Td nl ie ov USD a an. Sal

dye aud ces i ck + couduts are cusp relat :
1) Ca shed! he_boaielics hd T 5 ave the i t, ia dy

deuce aud abfeved idk eo, |. aw fr ¥ LE can aud “diced wor, ha us

 

 

 

    

 

 

 

 

 

 

x

 

 

 

 

Wot Wark tor some cletcds, (DO NGT WRITE Bae THIS LINE) Lef xe Kuoy what yeu spe

 

Date request received:

Comments/action taken: Louse oe Ne vanant
Date action taken: MAY 17 2020 By: € Afi

SDD O85 (FA .

 

 
Case 2:15-cr-00205-TLN-EFB Document 158 Filed 07/16/20 Page 6 of 6

You have requested the ability to use a computer to view digital photographs and video for your federal
case 2:15-cv-205-TLN-EFB. Sheriff's Office Custody procedures outline the very limited circumstances
under which an inmate in a criminal case may review video evidence on a computer with his attorney or
court-appointed investigator. The attorney or court-appointed investigator schedules a contact visit and-
brings the computer into the jail where it is inspected and searched by staff prior to your viewing the
evidence. The Sheriff's Office does not possess and will not provide you a computer, and you are unable
to provide a computer. Due to the Sheriff's legitimate interests in the safety of inmates and staff and
facility security, this is the only mechanism by which an inmate can review evidence on a computer in
the jail. Your request is denied at this time.
